The opinion of the court was delivered by
Read, J.
The plaintiff in this case is the heiress at law of Isaac, Hannah, and Elizabeth Bickley. The defendants are the children and devisees of Lloyd Wharton Bickley, who under an agreement of the 17th January 1843, with Isaac Bickley, agreed-to add the name of Bickley to his own of Lloyd Wharton, and on the 15th February following, an Act of Assembly was passed changing the name of Lloyd Wharton to Lloyd Wharton Bickley.
*275Hannah and Elizabeth Bickley, on the 22d December 1842, by deed dated on that day, and recorded on the 27th of the same month, conveyed, inter alia, the premises in dispute to their brother, Isaac Bickley. To this deed it was objected that the grantors were incompetent to make it, from want of mental capacity; which question was submitted to the jury under instructions prayed by the plaintiff, and decided by them in favour of the defendants. This disposed of the question of incapacity at this period. _
The defendants then gave in evidence a deed from Isaac Bickley to Joseph B. Townsend, dated 5th February 1852, barring any estate tail, and for settling the premises therein mentioned, in the manner set forth in the deed executed the same day, by the said Townsend, and endorsed thereon. This deed conveyed, inter alia, the farm in dispute, and by deed endorsed, the said Joseph B. Townsend and wife conveyed all the property therein described to Isaac Bickley for life, and from and after his decease, to Lloyd Wharton Bickley in fee. These deeds were duly recorded on the 27th May 1852, and upon the death of Isaac Bickley, the title to this farm vested in Lloyd Wharton Bickley in fee simple in possession.
The plaintiff then gave in evidence a deed from Hannah and Elizabeth Bickley, to Isaac Bickley for life, and remainder to Lloyd Wharton Bickley in fee, dated 5th January 1852, acknowledged on the 27th February, and recorded on the 9th March in the same year. If these parties were the owners and competent, then this conveyance gave the title to the testator after the death of Isaac, and its production did not benefit the plaintiff. The court, however, submitted this matter also to the jury, with the instruction, “ If the jury find that Hannah and Elizabeth were the owners in 1852, and were then incompetent, the plaintiff would be entitled to recover.” The jury however were not of that opinion, as their verdict was for the defendants.
It appears, therefore, that the intention of these parties to give their estate to their kinsman, from affection, and in order to perpetuate their name, was fairly carried out by some or all of these conveyances, in the opinion of the jury, to whom the facts were properly submitted by the court.
We see nothing in the deeds themselves that prevented the defendants, or their father, from claiming under all or any of them, as they all tend to the same end, to vest the remainder in Lloyd Wharton Bickley in fee, subject to the life estate of Isaac Bickley. The court were, therefore, correct in answering the plaintiff’s third point in the negative, and also in their answer to the fourth point, which sought to confine the question of competency to the date of the deed of the 5th January 1852.
The fifth point, in which the court was asked to charge the jury, *276-that they ought to regard certain facts as very strong evidence that Hannah and Elizabeth were owners of the property in 1852, was correctly answered by saying to the jury, “ such facts, if found by the jury, would be some evidence on the point suggested, but whether very strong evidence or not, is for you to judge” — “You will judge of its weight for yourselves, and you will also decide for yourselves, whether and how far it has been satisfactorily explained.”
We cannot see how the sixth point could have been answered otherwise, particularly when, as we have seen, the question of ownership and competency in 1852, was directly submitted to the jury.
The answer to the seventh point, as to the weight of the evidence relating to the proceedings in the Register’s Court, like the answer to the fifth point, is perfectly proper. “ The determination of the weight you will give the evidence, is for you and not the court. We cannot measure it for you except in cases where the law assigns to it a determinate effect and character, which is not the case here.”
Judgment affirmed.